TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00730-CV



                                Adam John Reavis, Appellant

                                               v.

                                Tracy Lynn Fuller, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-FM-07-003976, HONORABLE JON N. WISSER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Adam John Reavis filed a motion requesting that this appeal be dismissed.

See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: February 19, 2009